Citation Nr: 1302431	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic bronchitis, to include as secondary to asbestos and herbicide exposure.

2. Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease, as secondary to asbestos and herbicide exposure.

3. Entitlement to an initial compensable rating for service-connected scars near the right eye.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Extending the Clemons logic to the instant case, as reflected on the title page of this decision, the Board has rephrased the issue to include service connection consideration for all of the Veteran's lung disabilities, however diagnosed.

The issues of entitlement to service connection for posttraumatic stress disorder and a skin condition, to include as secondary to herbicide exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for chronic bronchitis and for a lung disorder, to include chronic obstructive pulmonary disease (COPD), both claimed as secondary to herbicide and asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's scars near the right eye have not caused any characteristics of disfigurement and are not painful or unstable.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected scars near the right eye have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2002 and 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran's claim of entitlement to a compensable rating for scars near the right eye arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board has also reviewed the Veteran's virtual VA claims file to ensure a total review of the evidence.  The Veteran was provided the opportunity to present testimony before a Veterans Law Judge in August 2012; however, he asked to reschedule his hearing.  The Board found good cause for rescheduling his hearing and sent him correspondence asking for his hearing preference (i.e. in person or via videoconference).  The Veteran did not respond.  Therefore, the Board finds that further assistance as to this matter is not warranted.

He was afforded a VA medical examination in January 2007 for his eye condition.  The examination report is adequate for rating purposes because it provides detailed findings of the symptomatology of the scar.  While the examiner did not have the claims file for review, the Board finds that the oversight is not prejudicial to the Veteran as his current claim involves an increased rating.  Therefore, pertinent to his appeal is the severity of his scar symptoms at the time of the examination and during the pendency of the claim.  As such, the report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that "once the Secretary undertakes the effort to provde an examination when developing a service-connection claim, . . . he must provide an adequate one").  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  See 38 C.F.R. Part 4 (2012).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected scars near the right eye have been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002), scars of the head, face or neck.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2012).  The Veteran's claim was filed prior to October 23, 2008.  However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

The Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The "old" and "revised" Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2002 and 2008).

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 , DC 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Veteran had a VA examination in January 2007.  The examiner observed two scars.  The first scar measures one centimeter in length and extends from the bridge of his nose to under his eye.  The scar lies within a normal skin fold and is not visible.  The second scar measures 1.5 centimeters from left corner of his eye onto his cheek.  The examiner found no skin or lid abnormalities.  He had good extraocular muscle control.  The examiner found only a slight amount of decreased sensation immediately below the scar on the cheek.  The impression was a scar under the right eye without residuals except minor decreased light touch sensation.  Unfortunately, because the examination report fails to show any characteristics of disfigurement or signs of pain or instability, the report does not support the assignment of a compensable rating.

A December 2008 VA examination for an eye disability shows complaints of tight feeling along the previous laceration line.  The scar did not affect lid closure and had not affect on visual function.  Again, without a characteristic of disfigurement or evidence of pain or instability, a compensable rating cannot be justified.

The Board reviewed correspondence from the Veteran, but he provided no lay observations regarding his scars; therefore, his correspondence does not support the assignment of a compensable rating.

After reviewing the evidence, the Board finds there is no evidence of record that would justify a compensable rating for service-connected scars near the right eye at any time during the pendency of his claim.  38 U.S.C.A. 5110; see Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  His scars do not cause characteristics of disfigurement and are not unstable or painful on examination.  As the preponderance of the evidence is against a compensable rating, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's service-connected scars near the right eye do not meet the schedular criteria for an increased rating, the Board must also consider whether referral for an extraschedular rating is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's disability was rated under 38 C.F.R. § 4.118, schedule of ratings for skin conditions, Diagnostic Codes 7800 and 7804, and the Board considered the new and old rating criteria, which specifically contemplate the level of severity caused by this disability.  The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation and there is no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 86211; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The appeal is denied.



ORDER

Entitlement to a compensable rating for service connected scars of the right eye is denied.


REMAND

The Veteran seeks service connection for chronic bronchitis and for a lung disorder, to include COPD, both to include as due to asbestos and herbicide exposure.  Regarding service connection as secondary to herbicide exposure, the Veteran raised this theory in a September 2012 statement.  This aspect of his claim has not been developed or adjudicated.  Therefore, on remand, the RO/AMC must provide adequate notice to the Veteran as to how he can substantiate a claim based on herbicide exposure and adjudicate the matter in a supplemental statement of the case.

Regarding asbestos exposure, he believes he was exposed to asbestos while serving on the USS Lynde McCormick DDG-8 in the course of his duties as a machinist mate.  He believes he was exposed to asbestos because the ship was old and because he had direct contact with asbestos while repairing pipes and other machinery.  His separation document, DD Form 214, verifies his service on the USS Lynde McCormick DDG-8 and his duty assignment as marine mechanics.  Notably, other service personnel records have not been obtained and associated with the claims file.  Therefore, on remand, the Veteran's service personnel record must be obtained and associated with the claims file.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Thus, development and adjudication of this matter should be in accordance with the appropriate criteria, including that set forth in the above guidelines.  If it is determined that the Veteran was exposed to asbestos in service, a VA medical examination should be scheduled to ascertain whether he has a lung disorder related to his asbestos exposure.  Such examination and review should include examination of this Veteran and review of the claims file by a physician who is a certified "B reader" (a physician certified by the National Institute for Occupational Safety and Health (NIOSH).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an updated notice letter informing him of the criteria necessary to substantiate claims of entitlement to service connection for chronic bronchitis and lung disorders, to include COPD, based on exposure to herbicides and conduct any additional development deemed necessary for adjudication based on this theory of entitlement.

2. Obtain and associate with the claims file the Veteran's service personnel records.

3. Conduct all development necessary to adjudicate the Veteran's claims of entitlement to service connection for chronic bronchitis, and to a lung disorder, including COPD, as secondary to asbestos exposure.

Development should include asking the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding in-service asbestos exposure, to provide any relevant evidence or information as to whether the Veteran may have been exposed to asbestos while serving aboard the USS Lynde McCormick.

Any records obtained should be associated with the claims file.  If no such records are available, this should be indicated in the claims file.  All procedures and protocols identified in the MR21-1 MR should be followed.

4. If exposure to asbestos is found or conceded, schedule an examination with a physician who is a certified "B reader.  The claims file must be provided to the physician and he or she must indicate review of the claims file in the examination report.  The examination report should reflect review of pertinent material in the claims file, to include the Veteran's allegations of asbestos exposure.

Any indicated studies should be conducted, to include both CT scan and chest X-rays.

Based on the examination, review of the record, and a detailed reading of scan and test results, the examiner should provide a medical opinion as to whether any diagnosed disabilities are due to asbestos exposure.  Non-asbestos related lung disorders should be identified.

If the Veteran has an asbestos-related disability, the examiner should further opine whether such disability is at least as likely as not (50 percent probability or more), related to asbestos exposure in service.  The examiner should specifically comment on the role of any pre or post-service factors affecting his lungs.

For non-asbestos related lung disorders, if any, the examiner should opine as to whether any such disabilities are otherwise at least as likely as not (50 percent probability or more), related to the Veteran's period of service.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

5.  The RO/AMC should then review the record and ensure that the above actions are completed.  When the RO/AMC is satisfied that the record is complete, the claims should be readjudicated, to include adjudication on the basis of asbestos and herbicide exposure.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


